DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 63, 66-74, 76-77, 79-83, 85, 86, 95-114, in the reply filed on 6/27/2022 is acknowledged. Examiner notes that claim 86 is drawn to Group II and claim 96 is drawn to Group III, as stated in the Office Action mailed on 4/27/2022.
Applicant’s election of the species with traverse is acknowledged. Upon reconsideration, the election of species requirement has been withdrawn.
Status of the claims
Claims 63, 66, 67, 68, 69, 70, 71, 72, 73, 74, 76, 77, 79, 80, 81, 82, 83, 85, 86, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114 are pending. Claim 86 and 96 are withdrawn as not drawn to the elected group. Claims 63, 66, 67, 68, 69, 70, 71, 72, 73, 74, 76, 77, 79, 80, 81, 82, 83, 85, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114 are presented for examination on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 63, 66, 67, 68, 69, 70, 71, 72, 73, 74, 79, 80, 81, 82, 83, 85, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaussin et al. (“Gaussin”, US 9,446,076) in view of Bharti et al. (“Bharti”, US 2015/0368713) and DMEM (accessed online https://www.laboratorynotes.com/dulbeccos-modified-eagles-medium-dmem/ on 8/12/2022).
Gaussin teaches compositions comprising cells comprising an excipient is preservation solution. The preservation solution is chosen from preservation solution which allow cryopreservation at -196 to 0 degrees C (claim 109) and preservation solution which allow preservation at 0-40 degrees C. The preservation solution contains ions, pH buffers, impermeants, colloids, metabolites, dimethylsulfoxide (DMSO) (claim 63), glycerol, sucrose, serum albumin, trehalose, or their combinations. The ions are chosen from sodium ion, potassium ion (claim 68), calcium ion (Ca2+), magnesium ion (Mg2+), chloride ion (claim 70) and their combinations. The pH buffers are chosen from dihydrogen phosphate, bicarbonate ion, (4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid) (HEPES) (claims 63, 113-114) and their mixtures. The impermeants are chosen from lactobionate (lactobionic acid, claims 66, 67), sucrose, mannitol (claim 74), glucose and their combinations. The colloid is dextran-40 (claims 63, 114). The metabolites are chosen from adenosine (claims 63, 113-114), glutathione (claims 69, 112-113) and their combinations.
Guassin does not expressly teach retinal pigment epithelial (RPE) cells.
Bharti teaches high efficiency methods for producing retinal pigment epithelial (RPE) cells from induced pluripotent stem cells (iPSC) (e.g., abstract). In some embodiments, cells, such as the disclosed retinal pigment epithelial cells are contacted with an effective amount of alginate. The cells are contacted with alginate, and then exposed to divalent cations, such as Calcium, Barium, Copper, Zinc or Strontium) which results in cross-linking of the alginate polymers in the cell/liquid alginate suspension. In certain embodiments, the divalent cation used to cross-link the alginate in the cell/liquid alginate solution is calcium chloride (CaCl2), barium chloride (BaCl2), strontium chloride (SrCl2), copper chloride (CuCl2), or zinc chloride (ZnCl2), In a specific embodiment, the divalent cation used to cross-link the alginate in the cell/liquid alginate solution is calcium chloride (CaCl2). In certain embodiments, the solution of divalent cation comprises about 0.5%, about 0.75%, about 1.0%, about 1.25%, about 1.5%, about 1.75%, or about 2.0% divalent cation. In a specific embodiment, the solution of divalent cation comprises 1.5% divalent cation, e.g., CaCl2. (e.g., [0200]). In some embodiments, additional cryoprotectants can be used. For example, the cells can be cryopreserved in a cryopreservation solution comprising one or more cryoprotectants, such as DMSO, serum albumin, such as human or bovine serum albumin. In certain embodiments, the solution comprises about 1%, about 1.5%, about 2%, about 2.5%, about 3%, about 4%, about 5%, about 6%) about 7%, about 8%, about 9%, or about 10% DMSO. In other embodiments, the solution comprises about 1% to about 3%, about 2% to about 4%, about 3% to about 5%, about 4% to about 6%, about 5% to about 7%, about 6% to about 8%, about 7% to about 9%, or about 8% to about 10% DMSO or albumin. In a specific embodiment, the solution comprises 2.5% DMSO, in another specific embodiment, the solution comprises 10% DMSO (e.g., [0201]) (claims 83, 101-105).
Cells can be cryopreserved in small containers (e.g., ampoules); in bags suitable for cryopreservation; or in any other suitable container for cryopreservation. In some embodiments, cells are cryopreserved in commercially available cryopreservation medium. The cells can be cryopreserved in a cryopreservation solution comprising one or more solutions for use in storing cells. Cryopreservation solutions included CryoStor CS10® and HYPOTHERMOSOL® (BioLife Solutions, Bothell, Wash.)). In certain embodiments, the solution comprises about 25%, about 30%, about 35%, about 40%, about 45%, about 50%, about 55%, about 60%, about 65%, or about 70% HYPOTHERMOSOL®. In other embodiments, the solution comprises about 25% to about 50%, about 40% to about 60%, about 50% to about 60%, about 50% to about 70%, or about 60% to about 70% HYPOTHERMOSOL®. In a specific embodiment, the solution comprises 55% HYPOTHERMOSOL®. In another specific embodiment, the solution comprises 57.5% HYPOTHERMOSOL®. In additional embodiments, the cryopreservation solution can include one or more excipients, such as dextran, starch, glucose, lactose, sucrose, gelatin, silica gel, glycerol monostearate, sodium chloride, glycerol, propylene, and/or glycol. The cryopreservation solution can include media, such as the media disclosed herein. In additional embodiments, the medium can be phosphate buffered saline or Dulbecco's Modified Eagle's Medium (DMEM). (e.g., [0202]).  Ingredients of Dulbecco are found in https://www.laboratorynotes.com/dulbeccos-modified-eagles-medium-dmem/ accessed online 8/-12/2022
DMEM components and concentration:
Inorganic Salts
Calcium Chloride (CaCl2) (anhydrous)	200 mg/L
Ferric Nitrate (Fe(NO3)3.9H2O)	0.1 mg/L
Magnesium Sulfate (MgSO4.7H2O)	200 mg/L
Potassium Chloride (KCl)	400 mg/L
Sodium Bicarbonate (NaHCO3)	3700 mg/L (claim 71)
Sodium Chloride (NaCl)	6400 mg/L (e.g., claim 70)
Sodium Phosphate monobasic (NaH2PO4.H2O)	125 mg/L (e.g., claim 72)
Sodium pyruvate	110 mg/L
Amino Acids
L-Arginine.HCl	84 mg/L 
L-Cystine *	48 mg/L
L-Histidine.HCl.H2O	42 mg/L
L-Isoleucine	105 mg/L
L-Glutamine	580 mg/L
Glycine	30 mg/L
L-Leucine	105 mg/L
L-Lysine.H2O *	150 mg/L
L-Methionine	30 mg/L
L-Phenylalanine	66 mg/L
L-Serine	42 mg/L
L-Threonine	95 mg/L
L-Tryptophan	16 mg/L
L-Tyrosine	72 mg/L
L-Valine 	94 mg/L
Vitamins
D-Calcium pantothenate	4 mg/L
Choline chloride	4 mg/L
Folic acid	4 mg/L
i-Inositol	7.2 mg/L
Nicotinamide	4 mg/L (claim 79)
Pyridoxal.HCl	4 mg/L
Riboflavin	0.4 mg/L
Thiamine HCl	4 mg/L
Other components
Glucose 	4500 mg/L
Phenol Red	15 mg/L
Further, potassium hydroxide (claim 68) is commonly used to obtain specific pHs thus it would have been obvious to have utilized it to adjust the pH of the compositions. In some embodiments, cells, such as the disclosed retinal pigment epithelial cells are contacted with an effective amount of alginate. The cells are contacted with alginate, and then exposed to divalent cations, such as Calcium, Barium, Copper, Zinc or Strontium) which results in cross-linking of the alginate polymers in the cell/liquid alginate suspension. In certain embodiments, the divalent cation used to cross-link the alginate in the cell/liquid alginate solution is calcium chloride (CaCl2), barium chloride (BaCl2), strontium chloride (SrCl2), copper chloride (CuCl2), or zinc chloride (ZnCl2), In a specific embodiment, the divalent cation used to cross-link the alginate in the cell/liquid alginate solution is calcium chloride (CaCl2). In certain embodiments, the solution of divalent cation comprises about 0.5%, about 0.75%, about 1.0%, about 1.25%, about 1.5%, about 1.75%, or about 2.0% divalent cation. In a specific embodiment, the solution of divalent cation comprises 1.5% divalent cation, e.g., CaCl2.
It would have been obvious to utilize the preservation solutions of Gaussin with the RPE compositions of Bharti to preserve RPEs. One of ordinary skill in the art would have been motivated to do so to cryopreserve the cells. One of ordinary skill in the art would have had a reasonable expectation of success given that both methods are drawn to preservation of cells via cryogenic means. It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04).  With regards to the wherein clauses of 80-81, 85, 98, 99, 106, 107, 108, 109, 110, these are intended use/functional effect limitations. The compositions of Gaussin as modified by Bharti have all the structural limitations of the instant claimed compositions and thus such activity would necessarily flow from these compositions, unless evidence to the contrary is presented. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ activity and properties (within the claimed composition) differ and, if so, to what extent, from that of the discussed reference.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.

Claim(s) 63, 66, 67, 68, 69, 70, 71, 72, 73, 74, 79, 80, 81, 82, 83, 85, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaussin et al. (“Gaussin”, US 9,446,076) in view of Bharti et al. (“Bharti”, US 2015/0368713), DMEM (accessed online https://www.laboratorynotes.com/dulbeccos-modified-eagles-medium-dmem/ on 8/12/2022), Reubinoff et al. (“Reubinoff,” US2018/0216064) and https://www.biolifesolutions.com/biopreservation-media/cryostor/ accessed online on 4/5/2022
Gaussin, Bharti and DMEM are relied upon as above.
Reubinoff teaches that retinal tissue may degenerate for a number of reasons. Among them are: artery or vein occlusion, diabetic retinopathy and retinopathy of prematurity, which are usually non-hereditary. There are hereditary diseases such as retinitis pigmentosa, retinoschisis, lattice degeneration, Best disease, Stargardt disease which also involve retinal tissue degeneration. A common retinal degeneration condition is age related macular degeneration (AMD) (claim 98). These conditions are characterized by progressive types of retinal degeneration. 
According to Reubinoff, RPE cells may potentially be used for cell replacement therapy of the degenerating RPE in retinal diseases mentioned above. It may be also used as a vehicle for the introduction of genes for the treatment of retinal degeneration diseases. These cells may also serve as an in vitro model of retinal degeneration diseases, as a tool for high throughput screening for a therapeutic effect of small molecules, and for the discovery and testing of new drugs for retinal degeneration diseases. RPE cells could also be used for basic research of RPE development, maturation, characteristics, properties, metabolism, immunogenicity, function and interaction with other cell types (e.g., page 1).
The RPE cells generated as described herein may be transplanted to various target sites within a subject's eye. In accordance with one embodiment, the transplantation of the RPE cells is to the subretinal space of the eye, which is the normal anatomical location of the RPE (between the photoreceptor outer segments and the choroids). In addition, dependent upon migratory ability and/or positive paracrine effects of the cells, transplantation into additional ocular compartments can be considered including the vitreal space, inner or outer retina, the retinal periphery and within the choroids (e.g., page 9). The number of viable cells that may be administered to the subject are typically between 50,000-5 x 106 per injection.
The RPE cells (instant claim 63) are typically formulated in a carrier (e.g. an isotonic solution and/or a saline) such as BSS Plus™ Other contemplated solutions include cryopreservation solutions  such as Cryostor 5 or Cryostor 2 (wherein Cryostor 2 has 2% DMSO and Cryostor 5 has 5% DMSO  as taught by https://www.biolifesolutions.com/biopreservation-media/cryostor/ accessed online on 4/5/2022 (claims 83, 102, 103, 104, 105, 111, 112, 113, and 114)). The carrier may optionally comprise additional factors that support RPE engraftment, integration, survival, potency, etc.  (e.g., page 9). The cells may be placed in nicotinamide (e.g., [0046], claim 79).
Eye conditions for which the RPE cells may serve as therapeutics include, but are not limited to retinal diseases or disorders generally associated with retinal dysfunction, retinal injury, and/or loss of retinal pigment epithelium. A non-limiting list of conditions which may be treated in accordance with the invention comprises retinitis pigmentosa, lebers congenital amaurosis, hereditary or acquired macular degeneration, age related macular degeneration (AMD), dry AMD (non-exudative AMD, claim 99), Best disease, retinal detachment, gyrate atrophy, choroideremia, pattern dystrophy as well as other dystrophies of the RPE, Stargardt disease, RPE and retinal damage due to damage caused by any one of photic, laser, inflammatory, infectious, radiation, neo vascular or traumatic injury, reading upon the limitation of claim 87 (e.g., [0182]).
The step of administering may comprise intraocular administration of the RPE cells into an eye in need thereof. The intraocular administration may comprise injection of the RPE cells into the subretinal space. (e.g., [0188] - [0189]).  In accordance with one embodiment, transplantation is performed via pars plana vitrectomy surgery followed by delivery of the cells through a small retinal opening into the sub-retinal space or by direct injection (claim 101). 
The RPE cells may be transplanted in various forms. For example, the RPE cells may be introduced into the target site in the form of single cell suspension, with matrix or adhered onto a matrix or a membrane, extracellular matrix or substrate such as a biodegradable polymer or a combination (e.g., [0190]). The RPE cells may also be transplanted together (co-transplantation) with other retinal cells, such as with photoreceptors. The limitations of claim 84, i.e., “wherein the cells secrete basic FGF” is taught, e.g., in [0101]. Cytokines are also excreted by the cells (e.g., [0095]). Even though the cytokines are not expressly taught as anti-inflammatory, such cytokines would be secreted given that the conditions are not defined and the limitation refers to the cells, which are RPE cells and are taught by the instant claims. 
According to Reubinoff, the number of viable RPE cells that may be administered to the subject are typically between 50,000-5 x 106 per injection. Thus, it would have been obvious to obtain concentrations of about 100,000 to 10,000,000 and in amounts of about 100,000 to about 500,000 cells. Injections are typically in the mL range, e.g., 1 mL produces 50,000 cells/mL to 5x106 cells/mL. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 63, 66, 67, 68, 69, 70, 71, 72, 73, 74, 76, 77, 80, 81, 82, 83, 85, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14, 22, 49, 51, 53, 54, 55, 56, 58, 59, 60, 66-74, 76, 79, 84, 85, 89, 93, 94, 95, 96 of copending Application No. 16/958,399 in view of Cryostor, accessed online at https://www.biolifesolutions.com/biopreservationmedia/cryostor/ on 8/11/2022. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of Application ‘399 comprise overlapping subject matter.
Application ‘399 is drawn to compositions and methods inherently disclosing the claimed compositions of the instant invention.  The claims are drawn to “a method of treating a retinal condition in a subject in need thereof, the method comprising: administering to the subject a composition comprising a cell preservation media comprising: a purine nucleoside, a branched glucan, a zwitterionic organic chemical buffering agent, and a cell tolerable polar aprotic solvent and retinal pigment epithelium (RPE) cells” Another independent claim is drawn to “a method of formulating human retinal pigment epithelium (RPE) cells for administration to a subject directly after thawing comprising: (a) suspending RPE cells to form a cell suspension in a cell preservation media comprising: a purine nucleoside, a branched glucan, a zwitterionic organic chemical buffering agent, and a cell tolerable polar aprotic solvent; (b) storing the cell suspension at a cryopreservation temperature; and (c) thawing the cryopreserved cell suspension.” Dependent claims include “the method of claim 14 wherein the cells demonstrate one or more of the following after thawing: a barrier function TEER of about 100 Q to about 1300 QO; a PEDF Upper to Lower Ratio of about 3.5 to about 9.4; a VEGF Lower to Upper Ratio of about 1.2 to about 5; or a purity of about 95% to about 100%”; “the method of claim 13, wherein the cells secrete one or more of fibroblast growth factors (bFGF and aFGF), ciliary neurotrophic factor (CNTF), pigment epithelium-derived factor (PEDF), brain-derived neurotrophic factor (BDNF), vascular endothelial growth factor (VEGF) or one or more anti-inflammatory cytokines”; “the method of claim 14, wherein the media composition comprises adenosine, dextran-40, lactobionic acid, HEPES (N-(2-Hydroxyethyl) piperazine-N’- (2- ethanesulfonic acid)), sodium hydroxide, L-glutathione, potassium chloride, potassium bicarbonate, potassium phosphate, dextrose, sucrose, mannitol, calcium chloride, magnesium chloride, potassium hydroxide, sodium hydroxide, dimethyl sulfoxide (DMSO), and water”; ”the method of claim 14 wherein prior to step (a) the RPE cells are derived by differentiating pluripotentcells into a population of cells comprising RPE cells, enzymatically harvesting the RPE cells with an enzyme, and neutralizing the enzyme with a neutralizing agent, wherein the neutralizing agent does not comprise human serum”; “the method of claim 53, wherein the RPE cells are stored in the neutralizing agent for between about 1 to about 8 hours and wherein viability does not decrease by greater than about 10%.”; “the method of claim 14, wherein the RPE cells are suspended in the media composition for about 3 hours prior to cryopreservation, wherein post thaw percent viability does not decrease by greater than about 10%, wherein post thaw percent yield does not decrease by greater than 20%, and wherein post thaw vitality does not decrease by greater than 10% compared to RPE cells suspended in the media for less than 1 hour”; “the method of claim 14, wherein the RPE cells are suspended in the media composition for about 3 hours prior to cryopreservation, wherein post thaw barrier function does not decrease, wherein post thaw PEDF upper to lower ratio does not decrease by greater than 10%, and wherein post thaw VEGF lower to upper ratio does not decrease compared to RPE cells suspended in the media for less than 1 hour”; “the method of claim 53, further comprising: sequentially filtering the RPE cells following step (c), wherein the percent viability is at least 98%”; “the method of claim 53, further comprising: sequentially filtering the RPE cells following the neutralizing step and incubating the RPE cells in the media composition for between about 2-4 hours, wherein the percent recovery is between about 80% and about 95%”. Another independent claim is drawn to “a composition comprising: (a) a cell preservation media comprising: a purine nucleoside, a branched glucan, a zwitterionic organic chemical buffering agent, and a cell tolerable polar aprotic solvent; and (b) retinal pigment epithelium (RPE) cells”. Dependent claims include “the composition of claim 64, further comprising: one or more of: a sugar acid, one or more of a base, an antioxidant, one or more halide salt, a basic salt, phosphate salt, one or more sugars, sugar alcohol, and water”; “the composition of claim 66, wherein the sugar acid comprises lactobionic acid, glyceric acid, xylonic acid, gluconic acid, ascorbic acid, neuraminic acid, ketodeoxyoctulosonic acid, glucuronic acid, galacturonic acid, galacturonic acid, iduronic acid, tartaric acid, mucic acid, or saccharic acid”; “the composition of claim 66, wherein the one or more of a base comprises sodium hydroxide, or potassium hydroxide”; “the composition of claim 66, wherein the antioxidant comprises L- glutathione, ascorbic acid, lipoic acid, uric acid, a carotene, alpha-tocopherol, or ubiquinol”; “the composition of claim 66, wherein one or more halide salt comprises potassium chloride, sodium chloride, or magnesium chloride”; “the composition of claim 66, wherein the basic salt comprises potassium bicarbonate, sodium bicarbonate, or sodium acetate”; “the composition of claim 66, wherein the phosphate salt comprises potassium phosphate, sodium phosphate, or potassium phosphate”; “the therapeutic cell composition of claim 66, wherein the one or more sugars comprises dextrose or sucrose”; “the composition of claim 66, wherein the sugar alcohol comprises mannitol, sorbitol, erythritol or xylitol”; “the composition of claim 64, wherein the RPE cell concentration is between about 50,000 and about 1,000,000 cells/ml.”
Application ‘399 does not expressly specify the cell tolerable polar aprotic solvent is DMSO.
Cryostor comprises a cell tolerable polar aprotic solvent and is pre-formulated with USP-grade DMSO, a permeating cryoprotective agent that helps mitigate damage from the formation of ice. Across a broad spectrum of cell types, CryoStor formulations have proven more effective in reducing post-preservation apoptosis and necrosis than commercial and home-brew isotonic and extracellular formulations. The formulations include 5% and 10% (see pages 1-2). 
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04).  With regards to the wherein clauses of 80-81, 85, 97, 106, 107, 108, 109, these are intended use limitations. The RPE cells and compositions thereof of Application ‘399 comprising RPE cells have all the structural limitations of the instant claimed compositions and thus such activity would necessarily flow from Application ‘399 composition, unless evidence to the contrary is presented. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ activity and properties (within the claimed composition) differ and, if so, to what extent, from that of the discussed reference.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
It would have been obvious to use DMSO at 5% and 10% as taught by Cryostor. One of ordinary skill in the art would have been motivated to do so given that Cryostor was commercially available and could be used as a permeating cryoprotective agent to mitigate damage from the formation of ice. Further, across a broad spectrum of cell types, CryoStor formulations have proven more effective in reducing post-preservation apoptosis and necrosis than commercial and home-brew isotonic and extracellular formulations (see pages 1-2). One of ordinary skill in the art would have had a reasonable expectation of success because DMSO is a cell tolerable polar aprotic solvent, thus being generically encompassed by the claims of US’399.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 08/2022